        Case 3:17-cv-04738-WHO Document 527-2 Filed 03/31/21 Page 1 of 4



 1   John R. Keville (Pro Hac Vice)                  Sean S. Pak (Bar No. 219032)
     Dustin J. Edwards (Pro Hac Vice)                seanpak@quinnemanuel.com
 2   William M. Logan (Pro Hac Vice)                 Michelle Ann Clark (Bar No. 243777)
     WINSTON & STRAWN LLP                            michelleclark@quinnemanuel.com
 3   800 Capitol St., Suite 2400
     Houston, TX 77002-2925                          Jordan R. Jaffe (Bar No. 254886)
 4   Telephone: (713) 651-2600                       jordanjaffe@quinnemanuel.com
     Facsimile: (713) 651-2700                       Nathan Sun (Bar No. 284782)
 5   Email: jkeville@winston.com                     nathansun@quinnemanuel.com
     Email: dedwards@winston.com                     QUINN EMANUEL URQUHART &
 6   Email: wlogan@winston.com                       SULLIVAN, LLP
 7                                                   50 California St., 22nd Floor
     David P. Enzminger (SBN 137065)                 San Francisco, California 94111
 8   Matthew R. McCullough (SBN 301330)              Telephone: (415) 875-6600
     WINSTON & STRAWN, LLP                           Facsimile: (415) 875-6700
 9   275 Middlefield Road, Suite 205
     Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500                       Attorneys for Defendant,
10                                                   GOPRO, INC.
     Facsimile: (650) 858-6550
11   Email: denzminger@winston.com
     Email: mrmccullough@winston.com
12
     Attorneys for Plaintiff
13   CONTOUR IP HOLDING, LLC
14

15
                               IN THE UNITED STATES DISTRICT COURT
16
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19

20   CONTOUR IP HOLDING, LLC,                    )   Case Number: 17-cv-04738-WHO
                                                 )
21                Plaintiff,                     )   JOINT STIPULATION AND
                                                 )   [PROPOSED] ORDER RELATING
22                                               )   CASES
           vs.
                                                 )
23
     GOPRO, INC.,                                )   Judge: William H. Orrick
24                                               )
                  Defendant.                     )
25                                               )
                                                 )
26

27

28


                          JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                          Case No.: 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 527-2 Filed 03/31/21 Page 2 of 4



 1           Plaintiff Contour IP Holding, LLC (“Contour”) and Defendant GoPro, Inc. (“GoPro”) hereby
 2   jointly stipulate as follows:
 3           WHEREAS, Contour and GoPro agree that the below two cases satisfy the definition of related
 4   cases in Civil Local Rule 3-12 and should thus be deemed related:
 5       •   Case No. 17-cv-04738, Contour IP Holding, LLC v. GoPro, Inc. (Judge Orrick)
 6       •   Case No. 21-cv-02143, Contour IP Holding, LLC v. GoPro, Inc. (Magistrate Judge Spero)
 7

 8   NOW THEREFORE, IT IS HEREBY STIPULATED and the parties request the Court order that
 9   the following cases are related and the clerk should reassign Case No. 21-cv-02143 to this Court (Judge
10   Orrick):
11       •   Case No. 17-cv-04738, Contour IP Holding, LLC v. GoPro, Inc. (Judge Orrick)
12       •   Case No. 21-cv-02143, Contour IP Holding, LLC v. GoPro, Inc. (Magistrate Judge Spero)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                            JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                            Case No.: 17-CV-04738-WHO
                                                     Page 1 of 3
       Case 3:17-cv-04738-WHO Document 527-2 Filed 03/31/21 Page 3 of 4



 1
      Dated: March 31, 2021     /s/ Matthew R. McCullough
 2                              John R. Keville (Pro Hac Vice)
                                Dustin J. Edwards (Pro Hac Vice)
 3                              William M. Logan (Pro Hac Vice)
                                WINSTON & STRAWN LLP
 4                              800 Capitol St., Suite 2400
                                Houston, TX 77002-2925
 5                              Telephone: (713) 651-2600
                                Facsimile: (713) 651-2700
 6                              Email: jkeville@winston.com
                                Email: dedwards@winston.com
 7                              Email: wlogan@winston.com
 8
                                David P. Enzminger (SBN 137065)
 9                              Matthew R. McCullough (SBN 301330)
                                WINSTON & STRAWN, LLP
10                              275 Middlefield Road, Suite 205
                                Menlo Park, CA 94025-1203
11                              Telephone: (650) 858-6500
                                Facsimile: (650) 858-6550
12                              Email: denzminger@winston.com
                                Email: mrmccullough@winston.com
13
                                Counsel for Plaintiff
14                              CONTOUR IP HOLDING LLC

15    Dated: March 31, 2021     /s/ Michelle A. Clark
                                Sean S. Pak (Bar No. 219032)
16                              seanpak@quinnemanuel.com
                                Michelle Ann Clark (Bar No. 243777)
17                              michelleclark@quinnemanuel.com
                                Jordan Jaffe (Bar No. 254886)
18                              jordanjaffee@quinnemanuel.com
                                Nathan Sun (Bar No. 284782)
19                              nathansun@quinnemanuel.com
                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
20                              50 California St., 22nd Floor
                                San Francisco, California 94111
21                              Telephone: (415) 875-6600
                                Facsimile: (415) 875-6700
22
                                Attorneys for Defendant
23                              GoPro, Inc.
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED
25
     Date: March ____, 2021
26
                                                      Honorable William H. Orrick
27
                                                       United States District Judge
28

                       JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                       Case No.: 17-CV-04738-WHO
                                                Page 2 of 3
        Case 3:17-cv-04738-WHO Document 527-2 Filed 03/31/21 Page 4 of 4



 1                                    CONCURRENCE IN FILING
 2          I, Matthew R. McCullough, hereby attest that the concurrence to the filing of this document
 3   has been obtained from each signatory hereto.
 4

 5     Dated: March 31, 2021                  /s/ Matthew R. McCullough

 6                                              Matthew R. McCullough

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                          Case No.: 17-CV-04738-WHO
                                                   Page 3 of 3
